Citation Nr: 1047813	
Decision Date: 12/23/10    Archive Date: 12/30/10

DOCKET NO.  06-27 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota



THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The Veteran served on active duty from July 1968 to June 1970.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota, which denied the benefits sought on appeal.  The 
Veteran appealed that decision to Board, and the case was 
referred to the Board for appellate review.

In August 2008, the Board issued a decision which denied service 
connection for PTSD.  Thereafter, the Veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).  In April 2010, the Court issued a 
memorandum decision that set aside the Board's August 2008 
decision and remanded this matter back to the Board for 
additional proceedings consistent with the Court's decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran is seeking service connection for PTSD.  Based upon 
its review of the Veteran's claims folder, the Board finds there 
is a further duty to assist the Veteran with his claim therein.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

Service connection may be granted for disability due to a disease 
or injury which was incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  
In addition, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).  

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a) (2010); a 
link, established by medical evidence, between current symptoms 
and an inservice stressor; and credible supporting evidence that 
the claimed inservice stressor occurred.  38 C.F.R. § 3.304(f).  
The United States Court of Appeals for Veterans Claims (Court) 
has held that

[w]here it is determined, through 
recognized military citations or other 
supportive evidence, that the Veteran was 
engaged in combat with the enemy and the 
claimed stressors are related to such 
combat, the Veteran's lay testimony 
regarding claimed stressors must be 
accepted as conclusive as to their actual 
occurrence and no further development for 
corroborative evidence will be required, 
provided that the Veteran's testimony is 
found to be "satisfactory," e.g., 
credible, and "consistent with the 
circumstances, conditions, or hardships of 
[combat] service."

Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); see also 38 U.S.C.A. 
§ 1154(b) (West 2002); 38 C.F.R. § 3.304(d).  Furthermore, if the 
claimant did not engage in combat 
with the enemy or if the claimed stressors are not related to 
combat, then the claimant's testimony alone is not sufficient to 
establish the occurrence of the claimed stressors, and his 
testimony must be corroborated by credible supporting evidence.  
Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. 
App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996).  
Service department records must support, and not contradict, the 
claimant's testimony regarding noncombat stressors.  Doran v. 
Brown, 6 Vet. App. 283 (1994).

During the course of this appeal, VA amended its adjudication 
regulations governing service connection for PTSD by 
liberalizing, in certain circumstances, the evidentiary standard 
for establishing the required in-service stressor, effective July 
13, 2010.  Specifically, the final rule amends 38 C.F.R. § 
3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as 
paragraphs (f)(4) and (f)(5), respectively, and by adding a new 
paragraph (f)(3) that reads as follows:

(f)(3) If a stressor claimed by a veteran 
is related to the veteran's fear of hostile 
military or terrorist activity and a VA 
psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA 
has contracted, confirms that the claimed 
stressor is adequate to support a diagnosis 
of [PTSD] and that the veteran's symptoms 
are related to the claimed stressor, in the 
absence of clear and convincing evidence to 
the contrary, and provided the claimed 
stressor is consistent with the places, 
types, and circumstances of the veteran's 
service, the veteran's lay testimony alone 
may establish the occurrence of the claimed 
in-service stressor.  For purposes of this 
paragraph, "fear of hostile military or 
terrorist activity" means that a veteran 
experienced, witnessed, or was confronted 
with an event or circumstance that involved 
actual or threatened death or serious 
injury, or a threat to the physical 
integrity of the veteran or others, such as 
from an actual or potential improvised 
explosive device; vehicle-imbedded 
explosive device; incoming artillery, 
rocket, or mortar fire; grenade; small arms 
fire, including suspected sniper fire; or 
attack upon friendly military aircraft, and 
the veteran's response to the event or 
circumstance involved a psychological or 
psycho-physiological state of fear, 
helplessness, or horror.

Compare 38 C.F.R. § 3.304(f) (2010) with 75 Fed. Reg. 39843-52 
(July 13, 2010).

In compliance with the Court's April 2010 memorandum decision, 
the RO should schedule the Veteran for a VA examination to 
determine if he currently has PTSD.  If no current diagnosis of 
PTSD is indicated, the VA examiner should be asked to provide a 
supplemental medical opinion concerning the March 2006 VA 
examination for PTSD.  Specifically, the supplemental medical 
opinion should more fully discuss the rationale behind the 
conclusion within the March 2006 examination that the Veteran 
lacked "C group" criteria for a diagnosis of PTSD pursuant to 
the Diagnostic and Statistical Manual of Metal Disorders (DSM-
IV).  The VA examiner should also address the issue of whether 
the Veteran has had active PTSD, as compared to a history of 
PTSD, at any time since October 2005.  See Barr v. Nicholson, 21 
Vet. App. 303, 311 (2007) (if VA provides the Veteran with an 
examination in a service connection claim, the examination must 
be adequate); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Finally, the RO should, with the necessary assistance of the 
Veteran, seek to obtain the Veteran's treatment records for 
alcoholism from the Family Focus Treatment Center, as well as any 
other records of psychiatric treatment during the course of this 
appeal.

Accordingly, the case is REMANDED for the following action:

1.  The RO must contact the Veteran to 
provide him an opportunity to identify all 
VA and non-VA medical providers who have 
treated him for any psychiatric disorder, 
to include PTSD and alcoholism.  The Board 
is specifically interested in obtaining 
treatment or counseling records from the 
Family Focus Treatment Center.  The RO must 
then obtain copies of the identified 
medical records that are not already in the 
claims file.  All attempts to secure this 
evidence must be documented in the claims 
file by the RO.  If, after making 
reasonable efforts to obtain the identified 
records, the RO is unable to secure same, 
the RO must notify the Veteran and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; (c) describe any further action to 
be taken by the RO with respect to the 
claim; and (d) notify the Veteran that that 
he is ultimately responsible for providing 
the evidence.  The Veteran and his 
representative must then be given an 
opportunity to respond.  

2.  Thereafter, the RO should schedule the 
Veteran for a comprehensive VA psychiatric 
examination to determine the diagnoses of 
all psychiatric disorders that are 
present.  (The Veteran should be advised 
that failure to appear for an examination 
as requested, and without good cause, 
could adversely affect his appeal.  See 
38 C.F.R. § 3.655.)  

Any and all studies, tests, and 
evaluations deemed necessary by the 
examiner should be performed, but should 
include psychological testing including 
PTSD sub scales.  The entire claims file 
must be made available to the examiner for 
review in conjunction with this 
examination.  The examination report must 
include a detailed account of all 
pathology found to be present. 

The VA examiner should opine as to whether 
the Veteran has had PTSD at any time since 
October 2005.  

 If the VA examiner concludes that the 
Veteran currently has PTSD, the VA 
examiner must specify the specific 
stressor or stressors that serve as the 
underlying basis for this diagnosis and 
provide as much detail as possible 
concerning each alleged stressor relied on 
in rendering the diagnosis, including the 
approximate date and place of each 
stressor; the names, ranks, and units of 
persons involved; and, the circumstances 
of the stressor(s).  

For any other psychiatric disorder found, 
the VA examiner must state whether any 
diagnosed psychiatric disorder is related 
to the Veteran's active duty service.  

If no current PTSD is found, the VA 
examiner should review the April 2010 
memorandum decision by the Court and 
provide a clarifying medical opinion 
concerning the March 2006 VA examination 
for PTSD.  Specifically, the VA examiner 
should more fully discuss the rationale 
behind the conclusion within the March 
2006 examination report that the Veteran 
lacked "C group" criteria for a diagnosis 
of PTSD pursuant to the Diagnostic and 
Statistical Manual of Mental Disorders 
(DSM-IV).  

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2009), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.

3.  The examination report must be reviewed 
to ensure that it is in complete compliance 
with the directives of this remand.  If any 
report is deficient in any manner, the RO 
must implement corrective procedures.

4.  After completing the above actions, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken above, the claim on 
appeal must be readjudicated, including 
consideration of all evidence receive since 
the claim were last considered.  If the 
issue on appeal remains denied, a 
supplemental statement of the case must be 
provided to the Veteran and his 
representative.  After the Veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate review.

The purpose of this REMAND is to obtain additional development, 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
appellant has the right to submit additional evidence and/or 
argument on the matter or matters the Board has remanded to the 
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No action is required of the appellant until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


